907 F.2d 150
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael "Mickey" ANTHONY, Plaintiff-Appellant,v.SHAFFER DISTRIBUTING COMPANY, INC., Defendant-Appellee.
No. 90-3206.
United States Court of Appeals, Sixth Circuit.
July 1, 1990.

Before MERRITT, Chief Judge and KEITH and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
Michael "Mickey" Anthony appeals a judgment of the district court which dismissed his civil action.  Based upon a review of the record and Anthony's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Anthony, with the assistance of a licensed attorney, filed a civil complaint in the United States District Court for the Southern District of Ohio.  In support of his request for both injunctive relief and monetary damages, he alleged that defendant, Shaffer Distributing Company, had breached an oral contract to sell him a ROWE AMI jukebox and a Dynamo foosball game.  In addition to giving rise to a state law claim for breach of contract, Anthony alleged that Shaffer's actions interfered with his civil rights as established in 42 U.S.C. Secs. 1981, 1983, 1985, 1986 and 42 U.S.C. Sec. 2000a and violated numerous provisions of the Sherman Antitrust Act, 15 U.S.C. Sec. 1 et seq.  Shaffer responded to the complaint by filing a motion to dismiss for failure to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b)(6).  The district court agreed with that argument and entered judgment in favor of Shaffer.  Anthony then filed this appeal.


3
After a careful consideration of the record, this court has concluded that the district court did not err in dismissing Anthony's complaint.  Accordingly, the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.